Citation Nr: 1330660	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  08-22 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 through October 1983.  The appellant is the Veteran's widowed spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  A timely Notice of Disagreement (NOD) was received from the appellant in January 2008.  After a Statement of the Case (SOC) was issued in July 2008, the Veteran perfected his appeal later that month, via VA Form 9 substantive appeal.
 
The appellant testified during an April 2010 video conference hearing which she attended from the Muskogee RO.  A transcript of this testimony is associated with the claims file.

In March 2012, the Board denied service connection for the Veteran's cause of death.  In doing so, it determined that the Veteran's death was caused by a pulmonary embolus that resulted from metastatic colon adenocarcinoma (colon cancer), with other contributory causes being chronic obstructive pulmonary disease (COPD) and a hepatic abscess.  To the extent that the appellant asserted that the Veteran's COPD was caused by in-service asbestos and herbicide exposure, the Board determined further that neither the Veteran's COPD nor his colon cancer were related in any way to his active duty service, to include purported herbicide and asbestos exposure.  Finally, the Board determined that the Veteran's death was not related to any of his service-connected disabilities.

The appellant subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2012, counsel for the appellant and acting on behalf of the Secretary of VA (the parties) filed a Joint Motion for Remand (JMR) in which they asserted that an October 2009 VA examination, upon which the Board relied in its denial, was insufficient.  In that regard, the parties noted that the VA examiner failed to provide an opinion as to whether herbicide exposure could have caused or aggravated the Veteran's COPD, pulmonary embolism, and metastatic adenocarcinoma.  The parties also asserted that the examiner's opinion was ambiguous as to whether the Veteran's COPD was related to in-service asbestos exposure, or alternatively, was related to unspecified "unrelated factors" which were ambiguously noted by the examiner in his report.  In that regard, the parties argued that the examiner did not "adequately expound on the facts offered or indicate how they are relevant to his opinion."  The JMR was granted by the Court and the Board's March 2012 decision was remanded for further action consistent with the parties' JMR.

Subject to the foregoing, this matter was returned to the Board.  In May 2013, the Board remanded this matter to obtain an addendum opinion addressing the deficiencies noted in the JMR.  For the reasons discussed below, the Board finds that this matter must be remanded once again for further claims development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay in adjudicating this claim, the Board finds that additional development is required in this case.  Accordingly, this matter must be remanded again.

In the May 2013 remand, and in accordance with the parties' JMR, the Board directed that VA obtain an addendum opinion from the same VA physician who offered the previous October 2009 opinion.  Specifically, the Board requested that the VA physician offer the following opinions:  1) is it at least as likely as not that the Veteran's cause of death (pulmonary embolism, metastatic colon cancer) is attributable to his exposure to asbestos in service; and 2) if the answer is "no," is it at least as likely as not that COPD is attributable to exposure to asbestos in service, and if so, is it at least as likely as not that COPD contributed materially and substantially to cause the Veteran's death?

In a June 2013 opinion, the examiner answered, in a well-reasoned conclusion and discussion, that it is less likely as not that the Veteran's cause of death (pulmonary embolism and metastatic colon cancer) is attributable to his in-service asbestos exposure.  However, the examiner's opinion as to whether it is at least as likely as not that the Veteran's COPD is attributable to his in-service asbestos exposure remains deficient.  In that regard, the examiner appears to first make a distinction between asbestosis (which according to the physician is associated with restrictive lung disease) and emphysema (which the physician identified as an obstructive lung disease).

Citing separate definitions under Dorland's Medical Dictionary, 29th Edition, the examiner noted that restrictive lung diseases (such as asbestosis) is a pulmonary disease associated with decreased total lung capacity including silicosis, whereas chronic obstructive lung diseases are defined as a persistent or recurring obstruction of bronchial air flow such as pulmonary emphysema.  Further, the physician distinguishes; "asbestosis" is defined as pneumoconiosis that causes scarring, whereas emphysema is defined as a pathological accumulation of air in the tissues.  The examiner also notes the distinction that "alveolar duct emphysema" is distension of the alveolar ducts as seen in elderly individuals, while "pulmonary emphysema" is a condition of the lung characterized by increase beyond normal in the size of air spaces distal to the terminal bronchioles.

Although the Board recognizes that the VA examiner appears to be distinguishing COPD and emphysema from asbestosis, it remains unclear to the Board as to why these distinctions are significant in regard to the key question in this case; namely, whether it is at least as likely as not that the Veteran's COPD is attributable to exposure to asbestos in service.  Specifically, the examiner did not explain these distinctions in the context of the Veteran's specific disease and medical history, nor does he point to any diagnoses or specific findings in the medical evidence which might lend some context to the examiner's distinctions.  In the absence of such an explanation, the VA examiner's rationale concerning the purported relationship between the Veteran's COPD and his in-service asbestos exposure remains cryptic at best.

In view of the foregoing, the claims file should be provided once again to the same VA examiner who provided the October 2009 and June 2013 opinions.  The examiner should be asked to review the claims file and to provide an opinion as to whether it is at least as likely as not that the Veteran's COPD is attributable to his in-service asbestos exposure.  The examiner should also be asked to clarify his June 2013 opinion by explaining the significance of the distinctions noted in his June 2013 opinion in the context of the Veteran's specific medical history and COPD diagnosis.  38 C.F.R. § 3.159(c) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner that rendered the October 2009 and June 2013 opinions.  If the same examiner is not available, the claims file must be made available to another appropriate health care provider.  After a review of the claims file, the author of the October 2009 VA opinion or other health care provider MUST again provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that COPD is attributable to exposure to asbestos in service and, if so, whether it is also at least as likely as not that the COPD contributed materially and substantially to cause the Veteran's death.

All opinions must be accompanied by a complete rationale.  In providing the requested opinion, the examiner is asked to clarify his June 2013 opinion as to that issue by providing further explanation as to the significance of the various medical definitions and distinctions noted in his June 2013 rationale.  Such discussion should be made in the context of the Veteran's specific medical history and COPD diagnosis, with reference made to specific diagnoses and medical findings in the record.

If the October 2009/June 2013 VA examiner, or other health care provider, is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided with a Statement of the Case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


